Citation Nr: 0629477	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for syphilis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1992.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issues of entitlement to service connection for major 
depressive disorder and hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On June 6, 2006, prior to the promulgation of a decision in 
the appeal, the Board received appellant's request for 
withdrawal of his appeal for entitlement to service 
connection for syphilis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2005).  The appellant has withdrawn his 
appeal for entitlement to service connection for syphilis; 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal for service connection for syphilis is dismissed.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claims for service 
connection for major depressive disorder and hepatitis C.  
Further development would ensure that the veteran's due 
process rights, including those associated with the duties to 
notify and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

The veteran contends that he suffers from major depressive 
disorder and hepatitis C as a result of his active service.  
The service medical records are devoid of complaints of, or 
treatment for, any psychological conditions, but do contain 
references to hepatitis.  See January 22, 1973 record 
(veteran had a history of injection of drugs; a complete 
blood count (CBC), urinalysis, chest x-ray and SMA-12 were 
positive for hepatitis); January 24, 1973 record (diagnosis 
of hepatitis); August 1987 record (veteran found reactive for 
hepatitis antigen dose).  At the time of his discharge, he 
indicated that he was then suffering or had suffered from 
jaundice or hepatitis, depression or excessive worry, and 
nervous trouble of any sort.  See February 1992 report of 
medical history.  

The veteran provided detailed testimony in support of his 
claims during a June 2006 hearing.  He acknowledged that he 
did not seek treatment for depression during service.  The 
veteran did indicate, however, that he sought treatment in 
Germany following his discharge, where he lived until March 
2002, and that he has been receiving continuous private 
treatment from Dr. Watts since 2003.  He reported that he had 
not received an answer to his request for records from the 
doctors who treated him in Germany.  

As for his claim for hepatitis C, the veteran provided 
testimony regarding possible in-service sources of his 
condition, to include the removal of an abscess at Womack 
Army Hospital in 1971, shared razors, exposure to another 
soldier's blood in the field, and receiving immunization 
shots that were administered in groups through the use of air 
guns.  The veteran also testified that he began Interferon 
treatment in Germany, which was continued at VA upon his 
return to the United States.  He indicated that he began 
seeing a private physician, Dr. Gibson, after his Interferon 
treatment at VA was terminated, and that Dr. Gibson sent him 
to Emory University for further treatment.  The veteran also 
testified that he recently underwent a liver transplant.  

The most recent medical evidence that has been associated 
with the claims file indicates that the veteran suffers from 
both major depressive disorder and hepatitis C.  See e.g., 
April 2002 GI PA Hepatology progress note; October 2002 
psychiatry general note.  The record does not contain medical 
records associated with the veteran's liver transplant or any 
private treatment records from Dr. Watts, Dr. Gibson, or 
Emory University.  The RO should obtain these records and 
associate them with the claims folder.  The RO should also 
determine whether the veteran has any records in his 
possession from his treatment in Germany and associate them 
with the claims folder after the appropriate translation has 
been conducted.  See April 2002 GI PA Hepatology progress 
note (veteran had labs and clinic notes in his possession 
which were in German).  
The veteran also testified that he receives disability 
compensation from the Social Security Administration (SSA) 
for his illnesses.  Medical records from SSA pertaining to 
any original or continuing award of disability benefits 
should be requested and associated with the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the evidence of record, specifically the 
veteran's service medical records, testimony, and the 
evidence of continuing post-service treatment for depression 
and hepatitis C, to include a liver transplant, the Board 
finds that the appropriate VA compensation and pension (C&P) 
examinations are necessary in order to fairly decide the 
merits of the veteran's claims.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case.  The consequences 
of failing to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center (VAMC) 
in Atlanta, to include the outpatient 
clinic, since November 2003.

2.  Request authorization from the 
veteran for the release of records from 
Dr. Watts, Dr. Gibson, and Emory 
University.

3.  Obtain the medical records associated 
with the veteran's liver transplant.  

4.  Determine whether the veteran has any 
treatment records from Germany in his 
possession and associate them with the 
claims file after any appropriate 
translation is conducted.

5.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

6.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current psychological 
diagnosis or diagnoses.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability 
was incurred during the veteran's active 
military service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  

7.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether he currently has 
hepatitis C.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
of greater) that any current diagnosis of 
hepatitis C is related to the diagnosis 
of hepatitis made in 1973 and/or the risk 
factors identified by the veteran during 
testimony.  The examiner should explain 
the reason(s) for the opinion(s).  

8.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
veteran, issue an updated Supplemental 
Statement of the Case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


